Citation Nr: 0925809	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, to 
include foot fungus.

3.  Entitlement to an evaluation in excess of 40 percent from 
September 1, 2006, for residuals of prostate cancer, status 
post radical prostatectomy.

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction as secondary to service-connected 
residuals of prostate cancer, status post radical 
prostatectomy.

5.  Entitlement to an effective date earlier than August 10, 
2006, for the grant of service connection for residuals of 
prostate cancer, status post radical prostatectomy.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 Regional Office (RO) 
in Milwaukee, Wisconsin rating decision, which granted the 
Veteran's claim for service connection for residuals of 
prostate cancer, status post radical prostatectomy, and 
assigned a 100 percent disability rating, effective August 
10, 2006, and a 20 percent disability rating from September 
1, 2006; granted special monthly compensation based on loss 
of use of a creative organ from August 10, 2006; and denied 
service connection for bilateral hearing loss, tinnitus, and 
a skin condition, to include foot fungus.

Thereafter, a subsequent October 2008 rating decision 
increased the Veteran's rating for residuals of prostate 
cancer, status post radical prostatectomy to 40 percent, 
effective September 1, 2006.  Regardless of the RO's actions, 
the issue remains before the Board because the increased 
rating was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in his February 2007 notice of 
disagreement (NOD) and September 2007 certification of 
appeal, the Veteran also indicated that he disagreed with the 
December 2006 denial of his claim for service connection for 
tinnitus.  In the October 2008 rating decision, the RO also 
granted service connection for the Veteran's tinnitus, and 
assigned a 10 percent disability rating effective August 10, 
2006.  This decision was a complete grant of benefits with 
respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, the issue is not currently on 
appeal before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  The preponderance of the evidence shows that the Veteran 
does not have a current skin disorder, to include foot 
fungus, that is causally related to a disease, injury or 
event in service.

3.  The preponderance of the evidence shows that the Veteran 
has voiding dysfunction with stress urinary incontinence 
requiring the wearing of absorbent materials that must be 
changed more than four (4) times per day, but without local 
reoccurrence or metastasis or evidence of renal dysfunction.

4.  The preponderance of the evidence shows that the Veteran 
has erectile dysfunction, but without penile deformity.

5.  The Veteran filed a formal claim of entitlement to 
service connection for residuals of prostate cancer, status 
post radical prostatectomy, on August 10, 2006, more than one 
year following his separation from service, without having 
filed an informal or formal claim for residuals of prostate 
cancer, status post radical prostatectomy, prior to that 
date. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have occurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  A skin disorder, to include foot fungus, was not incurred 
in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.304 (2008).

3.  The criteria for a compensable evaluation of 60 percent, 
but no higher, from September 1, 2006 for residuals of 
prostate cancer, status post radical prostatectomy, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code (DC) 7528 (2008).

4.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7522 (2008).

5.  The criteria for an effective date prior to August 10, 
2006, for the award of service connection for residuals of 
prostate cancer, status post radical prostatectomy, have not 
been met.  See 38 U.S.C.A. § 5110 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in August 2006 and May 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

The letters explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  Nevertheless, the May 2008 letter satisfied the 
requirements of notice under Vazquez-Flores.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
outpatient records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination for his bilateral 
hearing loss in July 2008.  As will be discussed in greater 
detail below, the examiner reviewed the claims file, received 
a report of medical history from the Veteran, conducted 
appropriate audiometric examinations, and, based on the 
foregoing, rendered a conclusion as to etiology.  Therefore, 
the Board finds this examination to be thorough and complete 
and is sufficient upon which to base a decision with regards 
to this claim.

With respect to the Veteran's claim for service connection 
for a skin disorder, to include foot fungus, the Board 
concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of: (1) a 
current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As will be discussed in greater detail below, there is no 
evidence of a current chronic skin disorder, as the Veteran 
acknowledges his skin problems have completely resolved.  In 
addition, the Board notes no evidence of an in-service event, 
injury, or disease.  Moreover, the Board believes there is no 
credible evidence suggesting an association between any 
current chronic skin disorder and any event, injury, or 
disease in service.  The Veteran claims to have received 
treatment for a skin disorder from a private hospital within 
one (1) year of his separation from service.  Regrettably any 
records relating to this treatment have been destroyed.  Even 
accepting the Veteran's assertions of an in-service onset of 
a subsequently diagnosed skin disorder, as noted above, the 
Veteran acknowledges that he does not currently have any 
symptoms associated with any skin disorder.  Under such 
circumstances, the Board finds that obtaining a VA 
examination or opinion is not necessary to decide this 
appeal.  38 C.F.R. § 3.159.
 
With regards to the Veteran's claims for higher ratings, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The Veteran's November 
2006 VA examination report is thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined.  See 38 
C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, 
the examination in this case provides an adequate record upon 
which to base a decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In the 
instant case, there is no presumed service connection because 
hearing loss was not medically diagnosed within one year of 
discharge; indeed, it was not diagnosed until decades after 
service.  Moreover, a skin disorder, to include foot fungus 
is not a chronic disability presumed incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  See id.

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Given the Veteran's overseas station during service, the 
Board has considered the potential application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, the Veteran was not in 
receipt of any awards and/or decorations that would suggest 
that he participated, i.e., fired a weapon, in actual combat 
with the enemy, nor has the Veteran alleged combat service.  
Furthermore, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  The 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).

Bilateral Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran alleges his current bilateral hearing loss 
is due to in-service noise exposure from heavy machinery, 
artillery, generators, and helicopters.  

The Veteran's DD-214 indicates an MOS of General Mechanic, 
with the civilian occupational equivalent of a power plant 
operator and so exposure to noise from heavy machinery is 
likely and may be presumed.  The Board finds it noteworthy 
that the Veteran's service treatment records reveal decreased 
auditory acuity at all but one measured frequency in each of 
the Veteran's ears between entrance and separation 
examinations.  The Board also notes the Veteran reported 
difficulty hearing during his February 1970 separation 
examination.  The decreased hearing acuity at separation, 
however, did not reach the level of a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The Veteran, in an October 
2008 statement, claims he was told he had a 17 percent 
hearing loss soon after discharge and was apprised of his 
benefit rights.  The Veteran concedes he did not pursue a 
claim for benefits for hearing loss at that time because he 
wanted to put the Vietnam War in the past.  However, even 
were the Board to concede the Veteran received notification 
of some degree of decreased hearing acuity while in service, 
the objective clinical evidence of record clearly establishes 
that the Veteran did not have a chronic hearing loss 
disability as defined by 38 C.F.R. § 3.385 at discharge from 
service.  In short, while the Veteran's service treatment 
records indicate some decreased hearing acuity at separation, 
the records are devoid of a finding of chronic bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 during service, 
or a chronic hearing loss disability that manifested to a 
compensable degree during service or within one year of 
discharge from service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss was caused by any incident of service.  
The Board concludes it was not.

After service, the Veteran acknowledges he did not receive 
any hearing tests until June 1982, when he received an 
audiological examination from his employer.  At the time of 
the examination, as a history of noise exposure, the Veteran 
reported his military service as a generator operator, as 
well as use of a pistol or rifle while hunting, use of a 
chain saw, being raised on a farm, and a childhood history of 
measles.  The results of the test were listed as moderate 
hearing impairment in high frequencies of the left ear and 
that the hearing loss was possibly noise related.  The 
examiner, however, did not opine as to a more specific 
etiology.  After 1982, the Veteran received mostly annual 
audiometric testing, which showed a trend of gradually 
worsening hearing acuity in both ears.  There is no 
documentation espousing an opinion as to etiology of the 
bilateral hearing loss.  While the documents provided do not 
include a specific diagnosis of bilateral hearing loss, the 
Board observes, based on the provided testing results, the 
first observed year for a right ear hearing loss disability 
as defined by VA under 38 C.F.R. § 3.385 was in 1992 and in 
1982 for the left year.    

During VA examination in July 2008, the Veteran was diagnosed 
with bilateral sensorineural hearing loss.  The Veteran 
reported occupational noise exposure working at a power plant 
for 35 years, but asserted he used hearing protection.  He 
also acknowledged recreational noise exposure through 
hunting.  Audiometric testing revealed normal to moderately 
severe impairment of the right ear and normal to severe 
impairment of the left ear.  In regard to etiology, the 
examining VA audiologist noted that the "bench-mark" for 
standard threshold shift (STS) was defined in the Federal 
OSHA amendment of 1983.  The amendment prescribed that STS be 
defined as a change in hearing threshold relative to the 
baseline audiogram of an average of 10 dB or more at 2000, 
3000, and 4000 Hz.  The audiologist stated that the change 
observed between the Veteran's enlistment and separation did 
not meet that standard.  Therefore, the audiologist opined, 
"Given normal hearing on discharge audiogram, hearing 
impairment is NOT caused by a result of military service."    

The Board finds the opinions expressed in the VA 
audiologist's examination credible and probative.  The 
examination was based on a review of the claims file, 
interview of the Veteran, and audio examination.  The VA 
audiologist noted the Veteran's decreased hearing acuity 
during service, but concluded, based on the applicable 
guidelines, that the decrease was insufficient to constitute 
a standard threshold shift.  Further, a complete and thorough 
rationale is provided for the opinion rendered.  
Specifically, the audiologist noted the Veteran's 
audiological examination on separation, which showed no 
chronic bilateral hearing loss as defined by 38 U.S.C.A. 
§ 3.385.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  

The Board considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would 
be sufficient to warrant service connection.  In this regard, 
the Veteran is certainly competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  However, the Court has held 
that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . "  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the contention that the Veteran suffered from 
difficulty hearing since service, there must ultimately be 
competent medical evidence that his current hearing loss is 
related to his military service.  As explained above, such 
evidence is lacking here, and, in fact, the only relevant 
medical opinion determined that a relationship between the 
current hearing loss and military service was unlikely.  The 
Board believes that the opinion of the competent health care 
specialist ultimately outweighs the Veteran's lay assertions 
of a continuity of symptomatology since service.

The Board acknowledges the Veteran's sincerely held belief 
that his current bilateral hearing loss is related to his 
military service.  The Veteran argues that the benefit of the 
doubt doctrine has not been correctly applied in this case.  
The Veteran claims that service connection for hearing loss 
should be granted solely on this basis of his claims that he 
experienced difficulty hearing since service.  As noted 
above, however, reports of continuous symptomatology are not 
sufficient, but there must also be a medical nexus opinion 
linking a current hearing loss disability with military 
service.  There is no such opinion in this case and, indeed, 
the only medical opinion of record specifically rejects any 
link.  Moreover, the Veteran reported post-service 
occupational and recreational noise exposure.  The benefit of 
the doubt doctrine is applied when the evidence on each side 
is relatively equal.  In this case, as outlined above, the 
evidence is not in relative equipoise and, therefore, the 
benefit of the doubt doctrine is not for application. 

In summary, bilateral hearing loss was not diagnosed until 
multiple years after service.  No medical professional, 
moreover, has ever otherwise linked the Veteran's current 
hearing loss to service or the decreased thresholds of 
hearing acuity in service, and, in fact, there is medical 
evidence to the contrary.  In light of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for hearing 
loss is not warranted.  See Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); see generally Hickson, supra.

Skin Disorder, to Include Foot Fungus

The Veteran alleges he has a skin disorder of the feet, 
claimed as trench foot, contracted during his service in 
Vietnam due to the damp climate.  Although somewhat unclear, 
the Veteran appears to be seeking service connection for a 
skin disorder he suffered from intermittently from the time 
of his military service to approximately 1994.

Initially, the Board notes that the Veteran's service 
treatment records are wholly silent as to any complaints, 
treatment, or diagnoses of any a skin disorder.  Nor did the 
Veteran report skin problems with his feet or elsewhere at 
the time of his February 1970 separation examination.  
Indeed, the Veteran concedes he did not seek treatment for 
any skin disorder during service.

After service, the Veteran claims he sought treatment for his 
skin disorder from March 1970 to September 1970.  Any records 
from this time period were determined to have been destroyed.  
The claims file does include treatment records from June 1994 
to August 1994 for fungus on the soles of his feet.  The 
final record of treatment, in August 1994, noted the 
Veteran's condition was improving, but not totally resolved.  
The Veteran acknowledges this condition has since resolved.  
There is no subsequent record of treatment.  Indeed, the 
Veteran concedes that he does not have a current chronic skin 
disorder, observing in an October 2008 statement that 
"treatment for this health issue has been successful."  

The crucial inquiry, therefore, is whether the Veteran has a 
skin disorder, to include foot fungus, related to any 
incident of service.  For the reasons and bases set forth 
below, the Board concludes he does not.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claims, there is no competent medical evidence 
of record showing the Veteran to currently have a skin 
disorder of the feet or elsewhere.  As noted above, the 
Veteran concedes he does not have a current skin disorder.    

The Board has considered the Veteran's statements and 
descriptions of the onset of foot fungus during service in 
Vietnam, and his assertions of a continuity of symptomatology 
up to at least 1994.  The Board has also considered the case 
of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
wherein the Court held the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Thus, the Board 
acknowledges that the Veteran's reports of skin problems of 
the feet in service and immediately after service cannot be 
considered not credible simply because there is no supporting 
medical evidence.  The Board notes that at the time of 
separation the Veteran listed a history of multiple problems, 
including hearing loss discussed above.  Significantly, 
however, the Veteran failed to include any mention of skin 
problems.  Moreover, service connection is granted only for 
current chronic medical disorders, and the Veteran has 
acknowledged that his skin condition has resolved.  There is 
no medical evidence or opinion to the contrary.  Thus, there 
is no current skin disorder and, irrespective of any skin 
disorder that may have incurred in service, service 
connection is not warranted.  

As there is no medical evidence of a current claimed disorder 
or diagnosis or a link between the disorder and military 
service, the Board concludes that the preponderance of the 
evidence is against granting service connection.  See 
Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); see generally Hickson, supra.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Residuals of Prostate Cancer, Status Post Radical 
Prostatectomy

The Veteran was granted service connection for residuals of 
prostate cancer, status post radical prostatectomy, in a 
December 2006 rating decision and assigned a disability 
rating of 100 percent, effective August 10, 2006, and 20 
percent, effective September 1, 2006.  During the pendency of 
the appeal the Veteran was granted an increased disability 
rating to 40 percent, effective September 1, 2006, in an 
October 2008 rating decision.  The Veteran claims the rating 
does not accurately depict the severity of his current 
condition.  

Prostate cancer warrants a 100 percent evaluation under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2008).  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

Typically, changes in evaluation based upon the above 
referenced examination or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  In this 
case, however, the initial grant of service connection and 
the assignment of a 100 percent disability rating was made in 
a rating decision in December 2006, after the six month VA 
examination in November 2006.  Based on the November 2006 VA 
examination, the same rating decision reduced the disability 
rating to 20 percent, effective September 1, 2006.  Such 
staged ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  See Fenderson, supra. 

According to DC 7528, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated as follows: requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day (20 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  38 C.F.R. § 4.115b, DC 
7528.  Urinary frequency is rated as follows: daytime voiding 
interval between two and three hours, or awakening to void 
two times per night (10 percent); daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night (20 percent); and daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night (40 percent).  Id. 
 
After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the Veteran's residuals of prostate cancer to 60 percent, but 
no more, from September 1, 2006. 

Private treatment records indicate the Veteran underwent a 
radical prostatectomy in February 2006.  He was afforded a VA 
examination in November 2006.  The examiner noted review of 
the claims file and medical records.  The Veteran reported 
the following urinary symptoms: urgency, weak or intermittent 
stream, dribbling, daytime voiding every 1 to 2 hours, 2 
voidings per night, continual urinary leakage, and urinary 
incontinence.  The Veteran reported wearing absorbent 
material that must be changed less than 2 times per day.  
Physical examination was normal, except for an absent 
bulbocavernosus reflex and absent prostate.  The physician 
made a diagnosis of adenocarcinoma of the prostate.  The 
examiner noted no general occupational effects, as the 
Veteran was not employed, but transcribed certain effects on 
usual daily activities, including, moderate problems as to 
chores, shopping, recreation, and dressing and mild problems 
as to traveling.

In August 2007, the Veteran's physician noted good progress 
since his prostatectomy, but that the Veteran still 
experienced "some incontinence."  The incontinence required 
the Veteran to wear "a couple of pads a day," but that with 
activity he could be required to wear more.  The same day the 
Veteran's physician provided the Veteran with a letter 
confirming the prior conversation regarding incontinence and 
erectile dysfunction, status post radical prostatectomy.  The 
physician stated the Veteran experienced stress urinary 
incontinence, requiring him to wear a pad daily, with changes 
needed sometime 2 or 3 times per day.  The physician noted 
the Veteran's condition might improve with time; however, 
given the duration of time since the surgery, the physician 
suspected the Veteran's condition had stabilized.  In May 
2008, the Veteran's private physician noted the Veteran's 
incontinence still required the use of sanitary pads.

In support of his claim, the Veteran submitted a letter 
signed by his neighbor who had observed the Veteran used the 
restroom more than normal.

The Veteran has also submitted several statements.  In his 
February 2007 NOD, the Veteran noted he used a minimum of 2 
pads per day and that the total used was dependent on his 
activity level.  Walking, lifting, shoveling, and other 
activity increased the frequency of pad changes or urination 
to every 10 to 15 minutes.  In an August 2007 statement, the 
Veteran claimed the November 2006 VA examiner misstated the 
Veteran's incontinence frequency.  The Veteran reported 
involuntary leakage on the floor.  The Veteran noted the 
August 2007 private treatment records noting the Veteran used 
2 or more pads per day.  The Veteran also asserted that 
physical activity could increase the voiding frequency to as 
often as every 10 to 15 minutes.  In May 2008, the Veteran 
reported that his incontinence had gotten worse relative to 
previous reports of his condition.  In an October 2008 
statement, the Veteran noted a conversation with a friend 
with similar incontinence problems.  Based on their 
conversation, the Veteran concluded that he was not changing 
his pads as frequently as necessary for olfactory, wetness, 
and hygiene purposes.  He stated, "In giving this adjusted 
value of changing frequency some thought I would easily fit 
into the status of 4 or more changes per day."  The Veteran 
also reiterated that urinary frequency could increase to as 
often as every 10 to 15 minutes with activity.  In an April 
2009 statement, the Veteran quoted from his October 2008 
statement, with respect to the frequency with which he is 
required to change his sanitary pads.  The Veteran noted the 
inherent difficulties in providing supportive documentation 
as to the frequency of pad changes.

The Board concludes that the objective medical evidence and 
the Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 60 percent disability rating, effective 
September 1, 2006.  See 38 C.F.R. § 4.7 (2008).  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as the frequency with which he has to change 
sanitary pads.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board notes the Veteran has never 
specifically stated that he changes his pads more than 4 
times per day.  Indeed, the Veteran has stated to both VA and 
private physicians that he changes his pads less frequently.  
However, the Veteran's submitted statements also indicate 
that he goes through a minimum of 2 pad changes per day and 
that his activity levels could require changes as often as 
every 10 to 15 minutes.  The Veteran noted in October 2008, 
furthermore, that for smell, wetness, and hygiene purposes he 
should be changing his pads at least 4 times per day.  In his 
April 2009 statement the Veteran seems to imply that he has 
been changing his pads at least 4 times per day, without 
making a specific statement to that effect.  Given the 
Veteran's statements regarding the number of pad changes per 
day, including required changes as often as every 10 to 15 
minutes based on activity levels, and his reports of 
involuntary leakage on the floor, the Board finds a 
disability rating of 60 percent is warranted.

The Board concludes a rating greater than 60 percent is not 
warranted.  The claims file shows no evidence of active 
prostate cancer, active prostate cancer treatment, or local 
metastasis or recurrence of prostate cancer, following his 
prostatectomy in February 2006.  The evidence shows only 
evidence of erectile dysfunction, discussed below, and 
urinary incontinence. 
 
In summary, for the reasons and bases set forth above, the 
Board concludes that an increased rating of 60 percent, but 
no more, from September 1, 2006 is warranted.  See Fenderson, 
supra.

Erectile Dysfunction

The Veteran is seeking a compensable evaluation for his 
service-connected erectile dysfunction.  He essentially 
contends that a 20 percent rating is warranted under 
Diagnostic Code (DC) 7522 (2008) based on a loss of the 
ability to ejaculate and a loss of the ability to maintain a 
viable erection.   
 
In the December 2006 rating decision noted above, the RO also 
granted service connection for erectile dysfunction as 
secondary to the status post radial prostatectomy, effective 
August 10, 2006.  The RO did not assign a disability rating 
percent under DC 7522, which pertains to penis deformity, 
with loss of erectile power. 
 
The RO also granted special monthly compensation based on 
loss of use of a creative organ, effective August 10, 2006.  
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.350(a) (2008).  This award was based on the Veteran's 
service-connected erectile dysfunction. 

Having reviewed the complete record, the Board finds that 
there is no basis for payment of compensation under the 
provisions of the Rating Schedule in this case. 38 C.F.R. 
Part 4 (2008).  In this regard, the Board notes that the 
Rating Schedule provides three codes for penile impairment. 
 
Removal of half or more of the penis will be rated as 30 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, DC 7520 (2008).  Removal of 
the glans of the penis will be rated as 20 percent disabling, 
or it will be rated on voiding dysfunction.  38 C.F.R. § 
4.115b, DC 7521 (2008).  Deformity of the penis with loss of 
erectile power will be rated as 20 percent disabling.  38 
C.F.R. § 4.115b, DC 7522 (2008). 
 
The record reflects that the Veteran underwent a radical 
prostatectomy in February 2006.  A review of the operative 
report shows that the surgery did not result in the removal 
of half or more of the penis, or removal of the glans of the 
penis. 
 
As noted above, in November 2006, the Veteran underwent a VA 
examination to clarify the nature and severity of the 
residuals of his radical prostatectomy.  The Veteran reported 
that he was able to get erections, but that vaginal 
penetration was never or almost never possible, even with the 
use of oral medication.  He also reported an absence of 
ejaculation.  No deformity was noted. 
 
In his February 2007 NOD, the Veteran argued the loss of use 
of a creative organ and erectile dysfunction are equivalent 
and, as the Veteran has been granted entitlement to special 
monthly compensation for loss of use of a creative organ, he 
should also be granted a compensable rating for his erectile 
dysfunction.

The Veteran's private treating physician recorded in an 
August 2007 letter that the Veteran was having problems with 
erections that did respond somewhat to Levitra.

In an August 2007 statement, the Veteran referenced the 
August 2007 letter from his treating physician that 
documented the Veteran's reports of erectile dysfunction.  
The Veteran stated that he and his physician were unsure as 
to the meaning of a "deformity" of the penis, unless it 
referred to erectile stimulation.  The Veteran claimed the 
doctor stated the Veteran had only a 50 to 60 percent 
stimulation with enhancers, which was inadequate for 
penetration.

The Veteran's private treating physician noted in a May 2008 
letter that the Veteran had experienced impotence.  

In a statement dated in May 2008, the Veteran argued that, 
with respect to the deformity of the penis, the physical 
inability of the left chamber in the penis to function was 
the functional equivalent of a deformity.

Thus, the Veteran has asserted that the term "penile 
deformity" contained in DC 7522 should be broadly 
interpreted to include his symptomatology, which he 
identified as loss of the ability to ejaculate and the 
inability to sustain a viable erection.  In the alternative, 
the Veteran suggests the physical inability of the left 
chamber of the penis to function resulting in erectile 
dysfunction is, in itself, a deformity. 
 
The Board notes that there is no doubt that the Veteran has 
suffered some loss of erectile power in the form of the 
inability to ejaculate and the inability to sustain a viable 
erection.  However, the Rating Schedule provides a 20 percent 
rating under DC 7522 for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria.  
Therefore, both manifestations of the disability must be 
present to warrant compensation at the sole authorized level. 
 
Where the criteria for a compensable rating under a 
Diagnostic Code are not met, a no percent rating is awarded.  
38 C.F.R. § 3.31 (2008).  This two-criterion code is not one 
of those with numerous criteria of which not all would be 
expected to exist in a single individual at any one time.  
See 38 C.F.R. § 4.21 (2008). 
 
While the Veteran asserts that he has met one of the criteria 
consistent with loss of erectile power for the 20 percent 
evaluation, the medical evidence of record establishes 
unequivocally that the Veteran does not have a physical 
deformity of his penis.  The loss of functioning of the left 
chamber of the penis cannot constitute a deformity, as the 
Veteran contends, as the loss of function relates to the 
first element, that is the loss of erectile power, but not 
the second element, that is a physical deformity of the 
penis. 
 
The Board notes in this regard that the provisions of the 
Rating Schedule applicable to the genitourinary system do not 
contemplate the assignment of VA compensation benefits for a 
disability manifested by erectile dysfunction alone as these 
criteria are based on the determined level of "average 
impairment in earning capacity."  Moreover, as noted, the 
Veteran already has been granted special monthly compensation 
benefits that are meant to compensate service-connected 
disability manifested by loss of a creative organ. 
 
Although the Veteran has asserted that the term "deformity" 
should be interpreted broadly to include his symptomatology, 
the Board finds that to do so would be to contradict the 
plain language of the regulation, which clearly 
differentiates between deformity of the penis and loss of 
erectile power. 
 
Consequently, the Board concludes that the Veteran does not 
meet the criteria for a compensable evaluation under DC 7522.  
The Board's review does not disclose any basis for a 
compensable evaluation under the rating schedule.  As the RO 
previously explained, these manifestations of the Veteran's 
disability are compensated and the Veteran is paid for them 
under the provisions of 38 U.S.C.A. § 1114(k) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.350(a) (2008). 
 
In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements are not probative evidence as to 
the issue on appeal. 
 
To the extent that deformity may be the type of symptom that 
is observable to a lay witness, and the sort of manifestation 
to which the Veteran may offer competent testimony, the Board 
notes he has never asserted that he suffers from deformity of 
the penis.  Rather, he has repeatedly asserted that an 
increased rating is warranted based on his inability to 
achieve an erection sufficient to permit vaginal penetration 
and that his loss of function is the equivalent of a 
deformity.  As noted, absent evidence of deformity, the 
criteria for an increased rating under Diagnostic Code 7522 
have not been met. 

For these reasons, the Board concludes that the arguments of 
the Veteran and his representative are without merit and the 
Veteran's claim for a compensable evaluation for erectile 
dysfunction is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 

Extraschedular Consideration
 
With respect to the Veteran's claims for increased disability 
ratings, the Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993). 
 
According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating. 
 
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected anxiety disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's residuals of prostate cancer, to include voiding 
dysfunction and erectile dysfunction, with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers renal and voiding dysfunction, urinary frequency, 
obstructed voiding and urinary tract infections. 
 
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
residuals of prostate cancer, to include voiding dysfunction 
and erectile dysfunction.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability, since the original surgery in February 2006.  
Additionally, there is no evidence of marked interference 
with employment due to the disability.  The Veteran reports 
that he is retired from his job and there is no indication 
his retirement was caused by the residuals of prostate 
cancer.  There is nothing in the record that suggests the 
residuals of prostate cancer would or did markedly impact his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.   
 
In short, the record does not indicate these service-
connected disabilities on appeal caused impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose, supra (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Earlier Effective Date

The Veteran claims that an earlier effective date, prior to 
August 10, 2006, should be assigned for the grant of service 
connection for residuals of prostate cancer, status post 
radical prostatectomy.  The Veteran asserts, based on his 
documentation of the occurrence of the February 2006 radical 
prostatectomy and his lack of knowledge as to his right to 
apply for benefits for this condition, he should be awarded 
an earlier effective date, presumably from the time of 
hospitalization for the prostatectomy.  The Veteran 
acknowledges he did not file a written formal or informal 
claim until August 10, 2006.   
 
Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  However, if the claim is received within one 
(1) year after separation from service, the effective date of 
an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008). 
 
A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a veteran may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) 
(2008).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992). 
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
10, 2006, is the correct date for the grant of service 
connection for residuals of prostate cancer, status post 
radical prostatectomy.  While the Veteran has alleged he is 
entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish he is legally entitled to an 
earlier effective date.  The evidence of record clearly 
indicates the Veteran's original claim for service connection 
for residuals of prostate cancer, status post radical 
prostatectomy, was submitted on August 10, 2006. 
 
While the Board sympathizes with the Veteran's sincerely held 
belief that he should be eligible for benefits from the time 
of his radical prostatectomy, an earlier effective date 
cannot be awarded based on these circumstances.  As noted 
above, except in rare circumstances not present in this case, 
benefits are awarded from the date of receipt of a written 
claim.  As the claims folder contains no documents of record 
suggesting an intent to file a claim for compensation 
benefits for residuals of prostate cancer, status post 
radical prostatectomy, prior to August 10, 2006, the Board 
must conclude that an earlier effective date is not 
warranted.

The Board acknowledges the Veteran's contention that he was 
unaware of his eligibility for benefits with respect to his 
radical prostatectomy.  The United States Court of Appeals 
for Veterans Claims (the Court), however, has held that such 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991); Velez v. West, 11 Vet. App. 148, 156-7 
(1998).  In Morris, the Court observed that the United States 
Supreme Court recognized that persons dealing with the United 
States government were charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris, supra.  The Court in Morris 
concluded that even though a veteran may have been ignorant 
of the provisions of a particular VA regulation, he was 
necessarily charged with knowledge of that regulation.  Id.  
Therefore, in light of this governing precedent, the Board is 
unable to offer the Veteran any additional relief with 
respect to this contention.   
 
In short, as there is no evidence of a formal or informal 
claim of service connection for residuals of prostate cancer, 
status post radical prostatectomy, being received prior to 
August 2006, the Board finds that August 10, 2006, is the 
earliest date permissible under the provisions of 38 U.S.C. 
5110(a) and 38 C.F.R. § 3.400 for the award of service 
connection for residuals of prostate cancer, status post 
radical prostatectomy. 



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a skin disorder, to 
include foot fungus, is denied.

Entitlement to an evaluation of 60 percent from September 1, 
2006, for residuals of prostate cancer, status post radical 
prostatectomy, is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an effective date earlier than August 10, 
2006, for the grant of service connection for residuals of 
prostate cancer, status post radical prostatectomy, is 
denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


